DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
Claims 10 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the insulation" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of the application of prior art, this claim has been interpreted as being dependent from claim 9, not claim 8 and “the insulation” has been interpreted as --the insulation material--.
Claims 13-15 recite the limitation “the condition within the equine thermal therapy overleg device” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claims.  For the purpose of the application of prior art, these claims have been interpreted as being dependent from claim 12, not claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0360541 A1 to Orr et al (Orr) in view of US 2011/0271652 A1 to Wollowick (Wollowick).
Regarding claim 1, Orr teaches an equine therapy overleg device (title) comprising a pastern dual layer component (101) to encircle a section of an equine leg comprising a pastern and distal phalanx of a subject horse being treated, the pastern dual layer component comprising an outer cover and an inner sleeve ([0019] which states in part “The upper portion of the equine boot may have an inner portion that will attach to the horse leg from the carpus (knee) or tarsus (hock) to the fetlock (ankle) via, for example, elastic or hook-and-loop fastener straps and so forth. The neoprene, or other water-holding or temperature-retentive material forming an outer portion of the equine boot, may be sewn or otherwise fixedly attached to the inner portion of the equine boot.”), the outer cover comprising a transverse zipper (104 and [0039] which states in part “Typically the fastener 104 may include a zipper and reside along a rear surface of the horse leg being treated.) along an outer longitudinal seam for removably closing the outer longitudinal seam (Fig. 1 and [0039]), said longitudinal seam enabling the pastern dual layer component to be fashioned into a shape mimicking the pastern of the subject horse ([0039]), a hook and loop fastener (4) attached to the pastern dual layer component and positioned to allow adjustment of a tension between the pastern dual layer component and the pastern of the subject horse ([0047]), an inner sleeve fixedly attached to the outer cover ([0019]), said inner sleeve comprising an inner sleeve fastener strap ([0022] which states in part “The upper portion of the boot may also include an inner portion, wherein the inner portion is attachable to a horse leg…..The securing device may include, for example, one or both of: an elastic strap and a hook-and-loop fastener strap.”), a fluid containing area ([0019] which states in part “A fluid-containing area formed between the inner portion and the outer portion of the equine boot…”) to receive and contain a thermal control fluid and formed between the inner sleeve and the section of the pastern ([0019, 0027]), a fill port ([0024] which states in part “A zipper of other securing mechanism may also be used to seal an opening between the inner liner and the outer liner and thereby facilitate timely placement of the ice or other thermal control substance.” And claim 1) fixedly attached to the pastern dual layer and positioned to introduce the thermal control fluid into the fluid containing area, a distal phalanx cover (102) sized to encompass a distal phalanx and mimic a shape of the distal phalanx of the subject horse ([0030] which states “In some embodiments, a bottom of the boot may completely enclose the hoof. In such embodiments, the bottom of the boot (and side edges near the bottom) may be constructed to be more puncture-resistant than the top of the boot in order to resist damage caused by the hoof as it bears the weight of the animal, or from sharp edges of the hoof, or from a horseshoe nailed to the hoof, and so forth. In at least some embodiments, it is not necessary for a portion of the boot surrounding the hoof to provide cooling to the hoof.”), a lateral zipper ([0020] which states in part “A bottom of the outer portion may be attachable to a lower portion of the boot with a zipper, or other detachable securing device.” and [0021] which states in part “The bottom portion of the boot may also have a zipper around the lower portion to facilitate attachment with the upper portion of the boot.”) removably attaching the distal phalanx cover to the dual layer component in a manner to provide sufficient attachment support via the lateral fastening device to maintain the distal phalanx cover in position over the distal phalanx and that the boot that encloses the hoof may be constructed in order to prevent or reduce ice from gathering under the hoof ([0032]).
However, Orr is silent with respect to a distal phalanx slipper contained within the distal phalanx cover and positioned to receive the weight of the subject horse as the subject horse steps down, the distal phalanx slipper comprising a size and shape to receive a portion of the distal phalanx of the subject horse and the attachment of the distal phalanx cover to the dual layer component via the lateral fastening deice forming a seam around a circumference of the pastern that prevents ice from migrating down into the distal phalanx cover or between the distal phalanx slipper and the hoof of the subject horse.
Wollowick teaches a protective boot for livestock (title and 10) and for horses in particular ([0039]) including a pastern layer component (12) and a distal phalanx cover (28) including a distal phalanx slipper (36) contained within the distal phalanx cover ([0042] which states in part “the shoe member 28 can feature a cushion 36 such as, for example, a gel pad, attached to the bottom portion….In one embodiment, the protective cushion can feature a lip that projects upwards from the bottom portion of the shoe member onto and over the visible edges of the hoof. In one embodiment, the gel pad lip can extend far enough vertically to envelope and cushion the animal's entire hoof. In an exemplary embodiment, protective boots can be worn on all four hooves of the livestock animal.”) and positioned to receive the weight of the subject horse as the subject horse steps down ([0042] which states in part “The gel pad can provide a cushioning effect as the horse walks across surfaces and across surfaces having hard substrates in particular.”), the distal phalanx slipper comprising a size and shape to receive a portion of the distal phalanx of the subject horse ([0042]).  Wollowick additionally teaches that the distal phalanx cover is attached to the pastern layer component via fastening device forming a seam (18) around a circumference of the pastern (Figs. 1-2).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the distal phalanx slipper of Wollowick so as to provide a cushioning effect as the horse walks across surfaces and across surfaces having hard substrates in particular (Wollowick [0042]).  Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the fastening device of Wollowick as Wollowick teaches that a detachable two-piece configuration can allow the boot to be utilized in three unique ways thus providing the livestock owner is provided more flexibility in the application and use and is given the freedom to determine the applicability of the boot to satisfy the owner’s needs (Wollowick [0007]).
Regarding claim 2, the combination teaches the device of claim 1 as well as Orr teaching a removable liner removably attached to the inner sleeve ([0027] which states in part “the boot may further include a replaceable liner.  The liner may be provided as a layer situated between the inner portion of the boot and the leg of the animal.”) and providing a sanitary barrier between the inner sleeve and the subject horse (A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.).
Regarding claim 3, the combination teaches the device of claim 2 as well as Orr teaching wherein the distal phalanx cover comprise Poly-paraphenylene terephthalamide fiber ([0029] which states in part “n some embodiments, the boot may include at least an outer layer made from a puncture-resistant yet relatively lightweight material, such as Kevlar® coated neoprene.”).
Regarding claim 4, the combination taches the device of claim 2 as well as Orr teaching that the distal phalanx cover may include a puncture-resistant yet relatively lightweight material ([0029]), but not specifically comprises carbon fiber.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected neoprene since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 5, the combination teaches the device of claim 2, as well as both Orr and Wollowick teaching that neoprene is a desirable material to use in their devices because of its durable and waterproof nature (Orr [0028, 0029] Wollowick [0004, 0044]) but not specifically that the distal phalanx slipper comprises neoprene.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected neoprene since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 6, the combination teaches the device of claim 2 as well as Orr teaching wherein the distal phalanx cover isolates distal phalanx of the subject horse from the thermal control fluid ([0032]).
Regarding claim 9, the combination teaches the device of claim 1 as well as Orr teaching an insulation material within portions of one or both of the pastern dual layer component and the distal phalanx cover to insulate tissue of the subject horse from the temperature of the thermo controlled fluid ([0034] which states “In some embodiments, dry ice may be used if additional insulation is provided in order to insulate the animal from the temperature of dry ice (typically -109.3 degrees F.)”).
Regarding claim 10, the combination teaches the device of claim 9, but not specifically wherein the insulation and the distal phalanx cover are integrated into a same structure.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have integrated the insulation and the distal phalanx cover since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.
Regarding claim 11, the combination teaches the device of claim 1 as well as Orr teaching wherein the thermal control fluid comprises an ice water mixture ([0017] which states in part “Topical therapy typically will include chilled fluid, such as ice water, or ice salt water, but may also include warmed fluid. The equine boot also allows a horse receiving treatment to move freely in a stall or other area of limited movement. The design also facilitates easy and effective placement of a thermally beneficial substance, such as ice water or warm fluid or gel around the hoof and distal limb of the horse.”).
Regarding claim 12, the combination teaches the device of claim 1 as well as Orr teaching an electronic sensor ([0037] which states in part “n some embodiments, the boot may include status sensors. For example, status sensors may include a fluid level indicator, a thermometer, a pressure sensor, an electronic sensor applied to the horse leg (e.g., to measure skin temperature, pulse rate, etc.), and so forth.”) to measure a condition within the equine thermal therapy overleg device.
Regarding claim 13, the combination teaches the device of claim 12 as well as Orr teaching wherein the condition comprises a temperature of the thermal control fluid and tissue of the subject horse ([0037]).
Regarding claim 14, the combination teaches the device of claim 12 as well as wherein the condition comprises temperature of tissue of the subject horse ([0037]).
Regarding claim 15, the combination teaches the device of claim 12 as well as wherein the condition comprises an amount of fluid in the fluid containing area ([0037]). 
Regarding claim 16, the combination teaches the device of claim 2 as well as Orr teaching an outer cover fastener strap (Fig. 5) for adjusting tension between the pastern dual layer component and the pastern of the subject horse.
Regarding claim 17, the combination teaches the device of claim 2 as well as Orr teaching a distal phalanx cover fastener strap (105) for adjusting tension between the distal phalanx cover and the distal phalanx of the subject horse and securing the distal phalanx slipper between the distal phalanx cover and a distal phalanx of the subject horse ([0040] which states in part “The lower portion 102 may be secured in place via a strap 105 or other securing device, as illustrated in the bottom plan view.”).
Allowable Subject Matter
Claims 7, 8 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794